                Case 20-10343-LSS              Doc 1628         Filed 11/04/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
Debtors.


                                           NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on November 4, 2020, a true and correct copy of Sidley

Austin LLP’s Objections and Responses to Century’s Request for Production of Documents

Directed to Sidley Austin LLP was served via electronic mail upon the individual(s) listed below:

    Stamatios Stamoulis, Esq.
    STAMOULIS & WEINBLATT LLC
    800 N. West Street, Third Floor
    Wilmington, Delaware 19801
    stamoulis@swdelaw.com




Dated: November 4, 2020                              CROSS & SIMON, LLC
       Wilmington, Delaware
                                                     /s/ Christopher P. Simon
                                                     Christopher P. Simon (No. 3697)
                                                     1105 North Market Street
                                                     Suite 901
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 777-4200

                                                      – and –




1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 1628   Filed 11/04/20    Page 2 of 2




                        SIDLEY AUSTIN LLP
                        James W. Ducayet (admitted pro hac vice)
                        One South Dearborn Street
                        Chicago, Illinois 60603
                        Telephone: (312) 853-7000
                        Facsimile: (312) 853-7036
                        jducayet@sidley.com

                        Attorneys for Sidley Austin LLP




                           2
